Burks, J. Claimant filed this action on December 10, 1970, seeking payment in the amount of $286.80 for materials allegedly furnished and delivered to the respondent on December 8, 1967, pursuant to respondent’s order for said materials. The complaint alleges that, on the aforesaid date, on request of the respondent’s Department of Public Works and Buildings, Division of Highways, it delivered to the Division of Highways District No. 6 at 126 East Oak Street, Springfield, Illinois, 24M Band Chains. The unit price was $11.95, making a total price of $286.80. Respondent’s Departmental Report shows that, from its records and investigations, it is unable to verify whether or not the respondent received the goods in question. Respondent’s letter recommended that the claim be set for a hearing in order that the claimant may submit proper proof. At the hearing Roger R. Doyle, supervisor of the order department of the claimant’s company, identified a copy of the invoice for the material in question. He testified that the M bands were tapes used in surveying and that they were shipped in two packages; that a delivery receipt would be in the possession of United Parcel Service, the delivery company; that the receipt was requested from the delivery company about a year ago but that it was not available because their records are destroyed after three years. Respondent offered no rebuttal evidence. Respondent’s departmental report does not deny the probability that the merchandise was received as claimant alleges. The record shows that claimant has been supplying materials to the respondent for many years. The Court feels that claimant did deliver the material in question to the respondent pursuant to respondent’s order, and that the claimant in this claim has sustained its burden of proof. Claimant is hereby awarded the sum of $286.80, being the amount due the claimant under a valid contract.